Citation Nr: 1717305	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-17 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA.  All records are now in these electronic systems.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

During the October 2016 hearing, the Board took jurisdiction of the issue of entitlement to TDIU.

In October 2016, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

The Veteran seeks entitlement to service connection for a skin disorder as secondary to herbicide exposure, an initial rating in excess of 30 percent for PTSD, and entitlement to TDIU.  He served in the Republic of Vietnam, and in-service exposure to herbicide has been conceded by the AOJ.  See, e.g., December 2010 Rating Decision.

In this case, the Veteran has been diagnosed with tinea versicolor.  See March 2009 Private Medical Records.  A November 2010 VA examiner noted that a fungal infection was first diagnosed in 1969, and onset of symptoms was first reported in 1969, but determined that tinea versicolor was less likely than not related to service as there were no service treatment records documenting a fungal infection and there was only one private medical record documenting it.  The rationale did not address the Veteran's report of symptoms as early as 1969, and did not address herbicide exposure.  Therefore, the Board finds this opinion inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, at the October 2016 hearing, the Veteran testified that he was originally treated for a fungal infection in 1968 by a doctor in Bayou La Batre, Alabama.  

Upon remand, the AOJ must obtain an addendum opinion addressing the Veteran's statements regarding the continuity of symptoms since service of his skin rash, as well as whether there is a direct connection to herbicide exposure.  The AOJ must also attempt to obtain the 1968 private treatment records.

Additionally, during the October 2016 hearing, the Veteran indicated he was scheduled for an appointment in November 2016 with VA Dr. E regarding his PTSD treatment.  Those records do not appear to be part of the claims file.  Those and any other relevant records must be obtained.

Finally, a total disability evaluation based on individual unemployability due to service connected disabilities is inextricably intertwined with the claim for entitlement to service connection for a skin disorder and an increased rating for PTSD.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for consideration of a total disability evaluation based on individual unemployability due to service connected disabilities is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA clinic records since December 2012, specifically including November 2016 Dr. E treatment records for PTSD.

2.  Contact the Spring Hill Vet Center in Mobile, Alabama, and secure all relevant treatment records since August 2016.  

3.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning any skin disorder, specifically including treatment for a fungal rash in 1968 or 1969 in Bayou La Batre, Alabama.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

4.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's diagnosed tinea versicolor had its onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides? 

In providing this opinion, the examiner should specifically address the following:

* If obtained, any records reflecting treatment for a fungal infection in 1968 or 1969; 
* the Veteran's testimony of experiencing recurrent fungal "splotches" which immediately began after service (see, e.g., October 2016 Hearing Testimony) which should be accepted as true; and
* whether the Veteran's tinea versicolor is at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his herbicide exposure.

The Board notes that tinea versicolor is not presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  The examiner, however, should note that herbicide exposure is conceded, and provide an opinion as to direct connection to this exposure.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

5.  After completing the actions detailed above, first readjudicate the claims for entitlement to service connection for a skin disorder and entitlement to an increased rating for PTSD, then readjudicate the claim for TDIU.  If either claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


